United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
       ___________

       No. 02-1749
       ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Frankie Louis Vasquez,                 *
                                       *
            Appellant.                 *

       ___________
                                           Appeals from the United States
       No. 02-2319                         District Court for the
       ___________                         Northern District of Iowa.
                                               [UNPUBLISHED]
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Frankie Louis Vasquez,                 *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 12, 2002

                                 Filed: February 11, 2003
                                  ___________
Before WOLLMAN, LAY, and MAGILL, Circuit Judges.
                          ___________

PER CURIAM.

     In September of 1994, the district court1 sentenced Frankie Louis Vasquez to
63 months of imprisonment, to be followed by three years of supervised release.

       Following a March 5, 2002, revocation hearing, the district court sentenced
Vasquez to 90 days of incarceration, to be followed by eighteen months of supervised
release.

      Vasquez now appeals from the sentence, contending that the district court erred
in denying his motion for continuance of the revocation proceedings. Having
reviewed the record in this highly fact-bound case, we conclude that the district court
did not abuse its discretion in denying the motion and that an extended opinion would
have no precedential value.

      The judgment is affirmed. The government’s motion to dismiss the appeal as
moot is denied.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Michael J. Melloy, then a United States District Judge for the
Northern District of Iowa, now a member of the United States Court of Appeals for
the Eighth Circuit.

                                         -2-